Exhibit 10.1

 

SILICON LABORATORIES INC.

 

2009 STOCK INCENTIVE PLAN

(as Amended and Restated on April 20, 2017)

 

ARTICLE 1.                                                          PURPOSES OF
THE PLAN

 

The purposes of the Silicon Laboratories Inc. 2009 Stock Incentive Plan (the
“Plan”) are to attract and retain the best available personnel, to provide
additional incentives to Employees, Directors and Consultants and to promote the
success of the Company’s business by linking the personal interests of the
Directors, Employees, and Consultants to those of Company stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company stockholders.

 

ARTICLE 2.                                                          DEFINITIONS

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 

2.1                               “Affiliate” shall have the meaning ascribed to
such term in Rule 12b-2 promulgated under the Exchange Act.  The Board shall
have the authority to determine the time or times at which “Affiliate” status is
determined within the foregoing definition.

 

2.2                               “Award” means an Option, an award of
Restricted Stock, a Stock Appreciation Right, an award of Performance Shares, an
award of Performance Stock Units, an award of Restricted Stock Units, a
Performance-Based Award or any other right or benefit, including any other Award
under Article 8, granted to a Participant pursuant to the Plan.

 

2.3                               “Award Agreement” means any written agreement,
contract, or other instrument or document evidencing the terms and conditions of
an Award, including through electronic medium.

 

2.4                               “Board” means the Board of Directors of the
Company.

 

2.5                               “Change in Control” means and includes each of
the following:

 

(a)                                 A transaction or series of transactions
(other than an offering of the Shares to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

--------------------------------------------------------------------------------


 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.5(a) or Section 2.5(c) hereof) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(i)                                     Which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(ii)                                  After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 2.5(c)(ii) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Company prior to the consummation of the
transaction; or

 

(d)                                 The Company’s stockholders approve a
liquidation or dissolution of the Company.

 

Notwithstanding anything to the contrary in the foregoing, a transaction shall
not constitute a Change in Control if it is effected for the purpose of changing
the place of incorporation or form of organization of the ultimate parent entity
(including where the Company is succeeded by an issuer incorporated under the
laws of another state, country or foreign government for such purpose and
whether or not the Company remains in existence following such transaction)
where all or substantially all of the persons or group that beneficially own all
or substantially all of the combined voting power of the Company’s voting
securities immediately prior to the transaction beneficially own all or
substantially all of the combined voting power of the Company or the ultimate
parent entity in substantially the same proportions of their ownership after the
transaction.

 

2

--------------------------------------------------------------------------------


 

Further, if a Change in Control constitutes a payment event with respect to any
Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, in order to make payment upon such Change in  Control,
the transaction or event described above with respect to such Award must also
constitute a “change in ownership,” a “change in the effective control” or a
“change in the ownership of substantial assets” of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5) (or any successor
provision), and if it does not, payment of such Award will be made pursuant to
the Award’s original payment schedule or, if earlier, upon the death of the
Participant, unless otherwise provided in the Award Agreement.   “Code” means
the U.S. Internal Revenue Code of 1986, as amended.

 

2.6                               “Committee” means the committee of the Board
appointed or described in Article 12 to administer the Plan.

 

2.7                               “Common Stock” means the common stock of the
Company, par value $0.0001 per share, and such other securities of the Company
that may be substituted for the Common Stock pursuant to Article 11.

 

2.8                               “Company” means Silicon Laboratories Inc., a
Delaware corporation.

 

2.9                               “Consultant” means any consultant or adviser
if: (a) the consultant or advisor renders bona fide services to the Company or
any Subsidiary or Affiliate; (b) the services rendered by the consultant or
advisor are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities; and (c) the consultant or
advisor is a natural person.

 

2.10                        “Covered Employee” means an Employee who is, or
could be, a “covered employee” within the meaning of Section 162(m) of the Code.

 

2.11                        “Director” means a member of the Board.

 

2.12                        “Disability” means, unless otherwise provided in the
Award Agreement, that the Participant would qualify to receive benefit payments
under the long-term disability policy,  as it may be amended from time to time,
of the Company or the Subsidiary or Affiliate to which the Participant provides
services regardless of whether the Participant is covered by such policy.  If
the Company or the Subsidiary or Affiliate to which the Participant provides
service does not have a long-term disability plan in place, “Disability” means
that a Participant is unable to carry out the responsibilities and functions of
the position held by the Participant by reason of any medically determined
physical or mental impairment for a period of not less than ninety (90)
consecutive days.  A Participant shall not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Board (or its delegate) in its discretion.  Notwithstanding the
foregoing, for purposes of Incentive Stock Options granted under the Plan,
“Disability” means that the Participant is disabled within the meaning of
Section 22(e)(3) of the Code and for purposes of an Award that is subject to
Section 409A of the Code, shall mean a “Disability,” within the meaning of
Section 409A of the Code to the extent necessary to comply with Section 409A of
the Code.

 

2.13                        “Dividend Equivalent” means a right granted to a
Participant related to the Award of Restricted Stock, Restricted Stock Units,
Performance Shares and/or Performance Units which is a right to accrue the
equivalent value of dividends paid on the Shares prior to vesting of the Award
(or prior to payment of an Award that is subject to deferred settlement).

 

3

--------------------------------------------------------------------------------


 

Such Dividend Equivalents shall be converted to cash or additional Shares, or a
combination of cash and Shares, by such formula and at such time and subject to
such limitations as may be determined by the Committee, provided, however, that
in no event shall Dividend Equivalents be paid on any Award that is not vested
or that does not become vested in accordance with its terms.

 

2.14                        “Eligible Individual” means any person who is an
Employee, a Consultant or a Director, as determined by the Committee.

 

2.15                        “Employee” means a full time or part time employee
of the Company or any Subsidiary or Affiliate, including an officer or Director,
who is treated as an employee in the personnel records of the Company or
Subsidiary or Affiliate for the relevant period, but shall exclude individuals
who are classified by the Company or Subsidiary or Affiliate as (a) independent
contractors or (b) intermittent or temporary, even if any such classification is
changed retroactively as a result of an audit, litigation or otherwise.  A
Participant shall not cease to be an Employee in the case of (i) any vacation or
sick time or otherwise approved paid time off in accordance with the Company or
Subsidiary or Affiliate’s policy or (ii) transfers between locations of the
Company or between the Company, a Subsidiary and/or Affiliate.  Neither services
as a Director nor payment of a director’s fee by the Company or a Subsidiary or
Affiliate shall be sufficient to constitute “employment” by the Company or any
Subsidiary or Affiliate.

 

2.16                        “Equity Restructuring” shall mean a nonreciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the Shares (or other securities of the
Company) or the price of Shares (or other securities) and causes a change in the
per share value of the Shares underlying outstanding Awards.

 

2.17                        “Exchange Act” means the U.S. Securities Exchange
Act of 1934, as amended.

 

2.18                        “Fair Market Value” means, as of any given date,
(a) if Shares are traded on any established stock exchange, the closing price of
a Share as quoted on the principal exchange on which the Shares are listed, as
reported in the Wall Street Journal (or such other source as the Company may
deem reliable for such purposes) for such date, or if no sale occurred on such
date, the first trading date immediately prior to such date during which a sale
occurred; or (b) if Shares are not traded on an exchange but are regularly
quoted on a national market or other quotation system, the closing sales price
on such date as quoted on such market or system, or if no sales occurred on such
date, then on the date immediately prior to such date on which sales prices are
reported; or (c) in the absence of an established market for the Shares of the
type described in (a) or (b) of this Section 2.18, the fair market value
established by the Committee acting in good faith to be reasonable and in
compliance with Section 409A of the Code to the extent necessary to exempt an
Award from or comply with Section 409A of the Code.

 

Notwithstanding the foregoing, for income tax reporting purposes under U.S.
federal, state, local or non-US law and for such other purposes as the Committee
deems appropriate, including, without limitation, where Fair Market Value is
used in reference to exercise, vesting, settlement or payout of an Award, the
Fair Market Value shall be determined by the Company in accordance with uniform
and nondiscriminatory standards adopted by it from time to time.

 

4

--------------------------------------------------------------------------------


 

2.19                        “Full Value Award” means any Award other than an
(a) Option, (b) SAR or (c) other Award for which the Participant pays (or the
value or amount payable under the Award is reduced by) an amount equal to or
exceeding the Fair Market Value of the Shares, determined as of the date of
grant.

 

2.20                        “Incentive Stock Option” means an Option that is
intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.

 

2.21                        “Independent Director” means a Director of the
Company who is not an Employee.

 

2.22                        “Involuntary Termination” shall have the meaning
ascribed to such term in the Award Agreement, or if the term is not defined in
the Award Agreement, shall mean the termination of the employment or service of
any Participant which occurs by reason of:

 

(a)                                 such Participant’s involuntary dismissal or
discharge by the Company or a Subsidiary or Affiliate for reasons other than
Misconduct, or

 

(b)                                 such Participant’s voluntary resignation
following the initial existence of any of the following conditions: (A) a
material diminution in the Participant’s authority, duties or responsibilities,
(B) a material diminution in the Participant’s (i) base salary (including,
without limitation, a reduction of base salary by more than 10%) or (ii) total
cash compensation (including base salary and target bonus potential (including,
without limitation, a reduction of total target cash compensation by more than
10%), (C) a material change in the geographic location at which the Participant
must perform services (including, without limitation, a change in the
Participant’s assigned workplace that increases the Participant’s one-way
commute by more than 35 miles), provided and only if such diminution or change
is effected by the Company without the Participant’s written consent.  No
voluntary resignation by the Participant pursuant to part (A), (B) or (C) hereof
shall be treated as an Involuntary Termination unless the Participant gives
written notice to the Committee advising the Company of such intended
resignation (along with the facts and circumstances constituting the condition
asserted as the reason for such resignation) within 30 days after the time the
Participant becomes aware of the existence of such condition and provides the
Company a cure period of 30 days following such date that notice is delivered. 
If the Committee determines that the asserted condition exists and the Company
does not cure such condition within the 30-day cure period, the Participant’s
termination of employment or service shall be effective on such 30th day of the
cure period.

 

2.23                        “Misconduct” shall mean, unless otherwise provided
in the Award Agreement, the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Company (or any Subsidiary
or Affiliate) or any intentional wrongdoing by such person, whether by omission
or commission, which adversely affects the business or affairs of the Company
(or any Subsidiary or Affiliate) in a material manner, as determined by the
Committee, in its sole discretion.

 

5

--------------------------------------------------------------------------------


 

This shall not limit the grounds for the dismissal or discharge of any person in
the employment or service of the Company (or any Subsidiary or Affiliate).

 

2.24                        “Non-Employee Director” means a Director of the
Company who qualifies as a “Non-Employee Director” as defined in
Rule 16b-3(b)(3) under the Exchange Act, or any successor rule.

 

2.25                        “Non-Qualified Stock Option” means an Option that is
not intended to be an Incentive Stock Option.

 

2.26                        “Option” means a right granted to a Participant
pursuant to Article 5 to purchase a specified number of Shares at a specified
price during specified time periods.  An Option may be either an Incentive Stock
Option or a Non-Qualified Stock Option.

 

2.27                        “Participant” means any Eligible Individual who, as
a Director, Consultant or Employee, has been granted an Award pursuant to the
Plan.

 

2.28                        “Performance-Based Award” means an Award granted
pursuant to Article 9.

 

2.29                        “Performance Criteria” means the criteria that the
Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Performance Period.  The Performance
Criteria that will be used to establish Performance Goals are limited to the
following: earnings or net earnings (either before or after interest, taxes,
depreciation and amortization), economic value-added, sales or revenue, income,
net income (either before or after taxes), operating earnings, cash flow
(including, but not limited to, operating cash flow and free cash flow), cash
flow return on capital, return on assets or net assets, return on stockholders’
equity, return on capital, stockholder returns, return on sales, gross or net
profit margin, productivity, expense, margins, operating efficiency, customer
satisfaction, working capital, earnings per share, price per Share, market
share, new products, customer penetration, technology and risk management, any
of which may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group or securities or
stock market index.  The Committee shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Period for such Participant.

 

2.30                        “Performance Goals” means, for a Performance Period,
the goals established in writing by the Committee for the Performance Period
based upon the Performance Criteria.  Depending on the Performance Criteria used
to establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance, the performance of a Subsidiary or
Affiliate, the performance of a division or a business unit of the Company or a
Subsidiary or Affiliate, or the performance of an individual.  The Committee, in
its discretion, may, to the extent consistent with, and within the time
prescribed by, Section 162(m) of the Code, appropriately adjust or modify the
calculation of Performance Goals for such Performance Period (a) in the event
of, or in anticipation of, any unusual or infrequently occurring corporate item,
transaction, event, or development, or (b) in recognition of, or in anticipation
of, any other unusual, infrequently occurring or nonrecurring events affecting
the Company, or the financial statements of the Company, or in response to, or
in anticipation of, changes in applicable laws, regulations, accounting
principles, or business conditions.

 

6

--------------------------------------------------------------------------------


 

2.31                        “Performance Period” means one or more periods of
time of not less than 12 months, which may be of varying and overlapping
durations, as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance-Based Award.

 

2.32                        “Performance Share” means a right granted to a
Participant pursuant to Section 8.1 hereof, to receive Shares, the payment of
which is contingent upon achieving certain Performance Goals or other
performance-based targets established by the Committee.

 

2.33                        “Performance Stock Unit” means a right granted to a
Participant pursuant to Section 8.2 hereof, to receive Shares (or value of
Shares in cash), the payment of which is contingent upon achieving certain
Performance Goals or other performance-based targets established by the
Committee.

 

2.34                        “Plan” means this 2009 Stock Incentive Plan, as
amended and restated, and as it may be further amended from time to time.

 

2.35                        “Prior Pool” shall have the meaning assigned to it
in Section 3.1(a) hereof.

 

2.36                        “Qualified Performance-Based Compensation” means any
compensation that is intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code.

 

2.37                        “Restricted Stock” means Shares awarded to a
Participant pursuant to Article 6 that are subject to certain restrictions as
set forth in the Award Agreement.

 

2.38                        “Restricted Stock Unit” means an Award granted
pursuant to Section 8.3 hereof and shall be evidenced by a bookkeeping entry
representing the equivalent of one Share.

 

2.39                        “Section 409A Compliance” shall have the meaning
assigned to it in Section 10.6 hereof.

 

2.40                        “Securities Act” shall mean the U.S. Securities Act
of 1933, as amended.

 

2.41                        “Share” means a share of Common Stock.

 

2.42                        “Stock Appreciation Right” or “SAR” means a right
granted pursuant to Article 7 to receive a payment equal to the excess of the
Fair Market Value of a specified number of Shares on the date the SAR is
exercised over the grant price of the SAR, as set forth in the applicable Award
Agreement.

 

2.43                        “Subsidiary” means any “subsidiary corporation” as
defined in Section 424(f) of the Code and any applicable regulations promulgated
thereunder or any other entity of which a majority of the outstanding voting
stock or voting power is beneficially owned directly or indirectly by the
Company.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 3.                                                          SHARES
SUBJECT TO THE PLAN

 

3.1                               Number of Shares. Subject to Article 11, the
aggregate number of Shares which may be issued or transferred pursuant to the
exercise of Incentive Stock Options under the Plan shall be 11,370,000 Shares,
and the aggregate number of Shares which may be issued or transferred pursuant
to Awards under the Plan other than Incentive Stock Options shall be 11,370,000
Shares reduced by the number of Shares issued pursuant to Incentive Stock
Options, which reflects an increase of 1,470,000 in the number of Shares
authorized for issuance under the Plan as of its prior amendment and restatement
on April 15, 2014.

 

(a)                                 Share Reserve Counting.  Shares subject to
Awards granted under the Plan shall be counted against the maximum limit set
forth in this Section 3.1 as one (1) Share for every one (1) Share subject to
the granted Award.  Effective for Awards granted after the 2017 Amendment Date,
the Company shall no longer apply the share counting rules established under the
Plan for the share reserve available under the Plan prior to its last amendment
and restatement on April 15, 2014 (the “Prior Pool”).

 

(b)                                 Shares Reissuable Under Plan.  To the extent
that an Award terminates, expires, lapses for any reason, or is settled in cash,
any Shares subject to the Award shall again be available for the grant of an
Award pursuant to the Plan.  Any Shares that become available for the grant of
Awards pursuant to this Section 3.1(b) shall be added back as one (1) Share for
each Share subject to each type of Award, without regard to whether such Award
was granted under the Prior Pool and, at grant, was counted against the maximum
share limit as more than one (1) Share.  Notwithstanding the provisions of this
Section 3.1(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code

 

(c)                                  Shares Not Counted Against Share Pool
Reserve.  To the extent permitted by applicable law and/or any applicable stock
exchange rule, Shares issued in assumption of, or in substitution for, any
outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary or Affiliate (“Substitute Awards”) shall not be
counted against Shares available for grant pursuant to this Plan.  Additionally,
to the extent permitted by applicable law and/or any applicable stock exchange
rule in the event that a company acquired by the Company or any company with
which the Company or any Subsidiary or Affiliate combines has shares available
under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as appropriately adjusted to
reflect the transaction) may be used for grants of Awards under the Plan and
shall not reduce the Shares available for issuance under the Plan, and Shares
subject to such Awards (which, for the avoidance of doubt, exclude Substitute
Awards) may again become available for Awards under the Plan as provided under
Section 3.1(b) above; provided that Awards using such available shares (or any
Shares that again become available for issuance under the Plan under
Section 3.1(b) above): (i) shall not be granted after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination; (ii) shall be made only to individuals who were not
Employees, Directors or Consultants of the Company or any of its Subsidiaries or
Affiliates prior to such acquisition or combination; and (iii) shall otherwise
be granted in compliance with applicable stock exchange listing standards.  In
addition, the payment of Dividend Equivalents in cash pursuant to any
outstanding Awards shall not be counted against the Shares available for
issuance under the Plan.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Shares Not Reissuable Under Plan. 
Notwithstanding the foregoing, the following Shares shall not be added to the
Shares authorized for grant under Section 3.1: (i) any Shares tendered by a
Participant or withheld by the Company to satisfy the grant or exercise price or
tax withholding obligation pursuant to any Award; (ii) Shares not issued or
delivered as a result of the net settlement of an outstanding Award and
(iii) Shares repurchased by the Company on the open market with the proceeds of
the exercise price from Options.

 

3.2                               Shares Distributed.  Any Shares distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares, treasury Shares or Shares purchased on the open market.

 

3.3                               Limitation on Number of Shares Subject to
Awards.  Notwithstanding any provision in the Plan to the contrary, and subject
to Article 11, where an Award is intended to constitute Qualified
Performance-Based Compensation, the maximum number of Shares with respect to one
or more Awards that may be granted to any one Participant during any calendar
year shall be 1,000,000 Shares and the maximum amount that may be paid in cash
during any calendar year with respect to any Award shall be $30,000,000.

 

3.4                               Non-Employee Director Award Limit. 
Notwithstanding any provision to the contrary in the Plan or in any policy of
the Company regarding compensation payable to an Independent Director, the sum
of the grant date fair value (determined as of the grant date in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
718, or any successor thereto) of all Awards payable in Common Stock and the
maximum amount that may become payable pursuant to all cash-based Awards that
may be granted under the Plan to an individual as compensation for services as
an Independent Director, together with cash compensation paid to the Independent
Director in the form Board and Committee retainer, meeting or similar fees,
during any calendar year shall not exceed $750,000.

 

ARTICLE 4.                                                          ELIGIBILITY,
PARTICIPATION AND MINIMUM VESTING REQUIREMENTS

 

4.1                               Eligibility.  Each Eligible Individual shall
be eligible to be granted one or more Awards pursuant to the Plan.  An Eligible
Individual who is subject to taxation in the U.S. and who is a service provider
to an Affiliate may be granted Options or SARs under this Plan only if, with
respect to the Affiliate, the Company qualifies as an “eligible issuer of
service recipient stock” within the meaning of §1.409A-1(b)(5)(iii)(E) of the
Treasury Regulations promulgated under Section 409A of the Code (or any
successor provision).

 

4.2                               Participation.  Subject to the provisions of
the Plan, the Committee may, from time to time, select from among all Eligible
Individuals, those to whom Awards shall be granted and shall determine the
nature and amount of each Award.  No Eligible Individual shall have any right to
be granted an Award pursuant to this Plan and the grant of an Award to an
Eligible Individual shall not imply any entitlement to receive future Awards.

 

9

--------------------------------------------------------------------------------


 

4.3                               Minimum Vesting Requirements. Notwithstanding
any other provision of the Plan, except in connection with Substitute Awards,
Awards that may be settled only in cash or an adjustment provided for in
Article 11, no portion of an Award granted on or after the 2017 Amendment Date
may vest before the first anniversary of the date of grant, subject to earlier
vesting in whole or in part as contemplated in Article 11 hereof or otherwise in
connection with a Change in Control or upon a Participant’s death or Disability;
provided, however, that the Company may grant Awards with respect to up to five
percent (5%) of the number of Shares reserved under Section 3.1 as of the 2017
Amendment Date without regard to the minimum vesting period set forth in this
Section 4.3.  The Committee may accelerate the vesting or exercisability of an
Award in circumstances other than a Change in Control or a participant’s death
or Disability, provided that such acceleration does not cause an Award that is
subject to the minimum vesting requirements of this Section 4.3 to vest or
become exercisable prior to the first anniversary of the date of grant.

 

ARTICLE 5.                                                          STOCK
OPTIONS

 

5.1                               General.  The Committee is authorized to grant
Options to Eligible Individuals on the following terms and conditions:

 

(a)                                 Exercise Price.  The exercise price per
Share subject to an Option shall be determined by the Committee and set forth in
the Award Agreement; provided that, subject to Section 5.2(c) hereof, the per
Share exercise price for any Option shall not be less than 100% of the Fair
Market Value of a Share on the date of grant.

 

(b)                                 Time and Conditions of Exercise.  Subject to
Section 4.3, the Committee shall determine the time or times at which an Option
may be exercised in whole or in part; provided that the term of any Option
granted under the Plan shall not exceed ten years.  The Committee shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised.

 

(c)                                  Payment.  The Committee shall determine the
methods by which the exercise price of an Option may be paid, potentially
including the following methods: (i) cash or check, (ii) surrender of Shares or
delivery of a properly executed form of attestation of ownership of Shares as
the Committee may require (including withholding of Shares otherwise deliverable
upon exercise of the Award) which have a Fair Market Value on the date of
surrender of attestation equal to the aggregate exercise price of the Shares as
to which the Award shall be exercised, (iii) promissory note bearing interest at
no less than such rate as shall then preclude the imputation of interest under
the Code, (iv) other property acceptable to the Committee (including through the
delivery of a notice that the Participant has placed a market sell order with a
broker with respect to Shares then issuable upon exercise of the Option, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the Option exercise
price; provided that payment of such proceeds is then made to the Company upon
settlement of such sale), (v) by a “net exercise” arrangement pursuant to which
the number of Shares issuable upon exercise of the Option shall be reduced by
the largest whole number of Shares having an aggregate fair market value that
does not exceed the aggregate exercise price (plus withholding taxes, if
applicable) and any remaining balance of the aggregate exercise price (and/or
applicable withholding taxes) not satisfied by such reduction in the number of
whole Shares to be issued shall be paid by Participant in cash or other form of
payment approved by the Committee, or (vi) any combination of the foregoing
methods of payment.

 

10

--------------------------------------------------------------------------------


 

The Award Agreement will specify the methods of paying the exercise price
available to Participants.  The Committee shall also determine the methods by
which Shares shall be delivered or deemed to be delivered to Participants. 
Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to pay the exercise price
of an Option, or continue any extension of credit with respect to the exercise
price of an Option with a loan from the Company or a loan arranged by the
Company in violation of Section 13(k) of the Exchange Act.

 

(d)                                 Evidence of Grant.  All Options shall be
evidenced by an Award Agreement between the Company and the Participant.  The
Award Agreement shall include such additional provisions as may be specified by
the Committee.

 

5.2                               Incentive Stock Options.  Incentive Stock
Options shall be granted only to Employees of the Company or any Subsidiary, and
the terms of any Incentive Stock Options granted pursuant to the Plan, in
addition to the requirements of Section 5.1 hereof, must comply with the
provisions of this Section 5.2.

 

(a)                                 Expiration.  Subject to Section 5.1(b) and
Section 5.2(c) hereof, an Incentive Stock Option may not be exercised as an
Incentive Stock Option to any extent by anyone after the first to occur of the
following events:

 

(i)                                     Ten years from the date it is granted,
unless an earlier time is set in the Award Agreement;

 

(ii)                                  Three months after the Participant’s
termination of employment as an Employee; and

 

(iii)                               One year after the date of the Participant’s
termination of employment or service on account of death, or Disability within
the meaning of Section 22(e)(3) of the Code.  Upon the Participant’s Disability
or death, any Incentive Stock Options exercisable at the Participant’s
Disability or death may be exercised by the Participant’s legal representative
or representatives, by the person or persons entitled to do so pursuant to the
Participant’s last will and testament, or, if the Participant fails to make
testamentary disposition of such Incentive Stock Option or dies intestate, by
the person or persons entitled to receive the Incentive Stock Option pursuant to
the applicable laws of descent and distribution.

 

(b)                                 Dollar Limitation.  The aggregate Fair
Market Value (determined as of the time the Option is granted) of all Shares
with respect to which Incentive Stock Options are first exercisable by a
Participant in any calendar year may not exceed $100,000 or such other
limitation as imposed by Section 422(d) of the Code, or any successor
provision.  To the extent that Incentive Stock Options are first exercisable by
a Participant in excess of such limitation, the excess shall be considered
Non-Qualified Stock Options.

 

(c)                                  Ten Percent Owners.  An Incentive Stock
Option shall be granted to any individual who, at the date of grant, owns stock
possessing more than ten percent of the total combined voting power of all
classes of Shares of the Company only if such Option is granted at a price that
is not less than 110% of Fair Market Value on the date of grant and the Option
is exercisable for no more than five years from the date of grant.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Notice of Disposition.  The Participant
shall give the Company prompt notice of any disposition of Shares acquired by
exercise of an Incentive Stock Option within (i) two years from the date of
grant of such Incentive Stock Option or (ii) one year after the transfer of such
Shares to the Participant.

 

(e)                                  Right to Exercise.  During a Participant’s
lifetime, an Incentive Stock Option may be exercised only by the Participant.

 

(f)                                   Failure to Meet Requirements.  Any Option
(or portion thereof) purported to be an Incentive Stock Option, which, for any
reason, fails to meet the requirements of Section 422 of the Code shall be
considered a Non-Qualified Stock Option.

 

ARTICLE 6.                                                          RESTRICTED
STOCK AWARDS

 

6.1                               Grant of Restricted Stock.  The Committee is
authorized to make Awards of Restricted Stock to any Eligible Individual
selected by the Committee in such amounts and subject to such terms and
conditions as determined by the Committee.  All Awards of Restricted Stock shall
be evidenced by an Award Agreement.

 

6.2                               Purchase Price.  At the time of the grant of
an Award of Restricted Stock, the Committee shall determine the price, if any,
to be paid by the Participant for each Share subject to the Award of Restricted
Stock.  To the extent required by applicable law, the price to be paid by the
Participant for each Share subject to the Award of Restricted Stock shall not be
less than the par value of a Share (or such higher amount required by applicable
law).  The purchase price of Shares acquired pursuant to the Award of Restricted
Stock shall be paid either: (i) in cash at the time of purchase; (ii) at the
sole discretion of the Committee, by services rendered or to be rendered to the
Company or a Subsidiary or Affiliate; or (iii) in any other form of legal
consideration that may be acceptable to the Committee in its sole discretion and
in compliance with applicable law.

 

6.3                               Issuance and Restrictions.  Restricted Stock
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock).  These restrictions may lapse separately or in
combination at such times, pursuant to such circumstances, in such installments,
or otherwise, as the Committee determines at the time of the grant of the Award
or thereafter.  Further, notwithstanding any provision herein to the contrary,
no dividends will be paid on Restricted Stock that has not vested; however, the
Committee, in its discretion, may authorize the accrual of Dividend Equivalents
on Restricted Stock.

 

6.4                               Forfeiture.  Subject to Section 4.3, except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of employment or service during the applicable
restriction period, Restricted Stock that is at that time subject to
restrictions shall be forfeited; provided, however, that the Committee may
(a) provide in any Restricted Stock Award Agreement that restrictions or
forfeiture conditions relating to Restricted Stock will be waived in whole or in
part in the event of terminations resulting from specified causes, and (b) in
other cases waive in whole or in part restrictions or forfeiture conditions
relating to Restricted Stock.

 

12

--------------------------------------------------------------------------------


 

6.5                               Certificates for Restricted Stock.  Restricted
Stock granted pursuant to the Plan may be evidenced in such manner as the
Committee shall determine.  If certificates representing shares of Restricted
Stock are registered in the name of the Participant, certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, at its discretion,
retain physical possession of the certificate until such time as all applicable
restrictions lapse.

 

ARTICLE 7.                                                          STOCK
APPRECIATION RIGHTS

 

7.1                               Grant of Stock Appreciation Rights.

 

(a)                                 A Stock Appreciation Right may be granted to
any Eligible Individual selected by the Committee.  A Stock Appreciation Right
shall be subject to such terms and conditions not inconsistent with the Plan as
the Committee shall impose and shall be evidenced by an Award Agreement,
provided that the term of any Stock Appreciation Right shall not exceed ten
years.

 

(b)                                 A Stock Appreciation Right shall entitle the
Participant (or other person entitled to exercise the Stock Appreciation Right
pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount equal to the product of (i) the excess of
(A) the Fair Market Value of the Shares on the date the Stock Appreciation Right
is exercised over (B) the grant price of the Stock Appreciation Right and
(ii) the number of Shares with respect to which the Stock Appreciation Right is
exercised, subject to any limitations the Committee may impose.

 

(c)                                  Grant Price.  The grant price per Share
subject to a Stock Appreciation Right shall be determined by the Committee and
set forth in the Award Agreement; provided that, the per Share grant price for
any Stock Appreciation Right shall not be less than 100% of the Fair Market
Value of a Share on the date of grant.

 

7.2                               Payment and Limitations on Exercise.

 

(a)                                 Subject to Section 7.2(b) hereof, payment of
the amounts determined under Section 7.1(b) hereof shall be in cash, in Shares
(based on its Fair Market Value as of the date the Stock Appreciation Right is
exercised) or a combination of both, as determined by the Committee.

 

(b)                                 To the extent any payment under
Section 7.1(b) hereof is effected in Shares, it shall be made subject to
satisfaction of all applicable provisions of Article 5 pertaining to Options.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 8.                                                          OTHER TYPES
OF AWARDS

 

8.1                               Performance Share Awards.  Any Eligible
Individual selected by the Committee may be granted one or more Awards of
Performance Shares which shall be denominated in a number of Shares and which
may be linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee.  In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in light of the specific type of award)
the contributions, responsibilities and other compensation of the particular
Participant.  The Committee may authorize Dividend Equivalents to be accrued
with respect to outstanding Performance Share Awards.

 

8.2                               Performance Stock Units.  Any Eligible
Individual selected by the Committee may be granted one or more Performance
Stock Unit awards which shall be denominated in unit equivalent of Shares and/or
units of value including dollar value of Shares and which may be linked to any
one or more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee.  In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.  On the
vesting date, the Company shall, subject to Section 10.5(a), transfer to the
Participant one unrestricted, fully transferable Share for each Performance
Stock Unit scheduled to be paid out on such date and not previously forfeited. 
Alternatively, settlement of a Performance Stock Unit may be made in cash (in an
amount reflecting the Fair Market Value of Shares that would have been issued)
or any combination of cash and Shares, as determined by the Committee, in its
sole discretion.  The Committee may authorize Dividend Equivalents to be accrued
with respect to outstanding Performance Stock Units.

 

8.3                               Restricted Stock Units.  The Committee is
authorized to make Awards of Restricted Stock Units to any Eligible Individual
selected by the Committee in such amounts and subject to such terms and
conditions as determined by the Committee.  At the time of grant, the Committee
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate.  The vesting conditions may be based on the passage of
time or the attainment of performance-based conditions.  On the settlement date,
the Company shall, subject to Section 10.5(a) hereof  and satisfaction of
applicable withholding taxes (as further set forth in Section 15.3 hereof),
transfer to the Participant one unrestricted, fully transferable Share for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited.  Alternatively, settlement of a Restricted Stock Unit may be made in
cash (in an amount reflecting the Fair Market Value of Shares that would have
been issued) or any combination of cash and Shares, as determined by the
Committee, in its sole discretion, in either case, less applicable withholding
taxes (as further set forth in Section 15.3 hereof).  The Committee may
authorize Dividend Equivalents to be accrued with respect to outstanding
Restricted Stock Units.

 

8.4                               Other Awards.  The Committee is authorized
under the Plan to make any other Award to an Eligible Individual that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) a right with an exercise or
conversion privilege related to the passage of time, the occurrence of one or
more events, or the satisfaction of performance criteria or other conditions, or
(iii) any other right with the value derived from the value of the Shares.

 

14

--------------------------------------------------------------------------------


 

The Committee may establish one or more separate programs under the Plan for the
purpose of issuing particular forms of Awards to one or more classes of
Participants on such terms and conditions as determined by the Committee from
time to time.

 

8.5                               Vesting.  Subject to Section 4.3, the vesting
conditions applicable to an Award granted pursuant to Article 8 shall be set by
the Committee in its discretion.

 

8.6                               Term.  Except as otherwise provided herein,
the term of any Award of Performance Shares, Performance Stock Units, Restricted
Stock Units and any other Award granted pursuant to this Article 8 shall be set
by the Committee in its discretion.

 

8.7                               Exercise or Purchase Price.  The Committee may
establish the exercise or purchase price, if any, of any Award of Performance
Shares, Performance Stock Units, Restricted Stock Units and any other Award
granted pursuant to this Article 8; provided, however, that such price shall not
be less than the par value of a Share on the date of grant, unless otherwise
permitted by applicable state law.

 

8.8                               Exercise upon Termination of Employment or
Service.  An Award of Performance Shares, Performance Stock Units, Restricted
Stock Units and any other Awards granted pursuant to this Article 8 shall only
be exercisable or payable while the Participant is an Employee, Consultant or
Director, as applicable; provided, however, that the Committee in its sole and
absolute discretion may provide that an Award of Performance Shares, Performance
Stock Units, Restricted Stock Units or any other Award granted pursuant to this
Article 8 may be exercised or paid subsequent to a termination of employment or
service, as applicable, or following a Change in Control of the Company, or
because of the Participant’s retirement, death or Disability, or otherwise;
provided, however, that any such provision with respect to Performance Shares or
Performance Stock Units shall be subject to the requirements of
Section 162(m) of the Code if such Performance Shares or Performance Stock Units
are granted as Qualified Performance-Based Compensation.

 

8.9                               Form of Payment.  Payments with respect to any
Awards granted under this Article 8 shall be made in cash, in Shares or a
combination of both, as determined by the Committee.

 

8.10                        Award Agreement.  All Awards under this Article 8
shall be subject to such additional terms and conditions as determined by the
Committee and shall be evidenced by an Award Agreement.

 

8.11                        Timing of Settlement.  At the time of grant, the
Committee shall specify the settlement date applicable to an Award of
Performance Shares, Performance Stock Units, Restricted Stock Units or any other
Award granted pursuant to this Article 8, which shall be no earlier than the
vesting date(s) applicable to the relevant Award, or it may be deferred to any
later date to the extent and under the terms determined by the Committee,
subject to compliance with Section 409A of the Code.

 

15

--------------------------------------------------------------------------------


 

Until an Award granted pursuant to this Article 8 has been settled, the number
of Shares subject to the Award shall be subject to adjustment pursuant to
Article 11 hereof.

 

ARTICLE 9.                                                         
PERFORMANCE-BASED AWARDS FOR COVERED EMPLOYEES

 

9.1                               Purpose.  The purpose of this Article 9 is to
provide the Committee the ability to qualify Awards other than Options and SARs
and that are granted pursuant to Articles 6  and 8 as Qualified
Performance-Based Compensation.  If the Committee, in its discretion, decides to
grant a Performance-Based Award to a Covered Employee, the provisions of this
Article 9 shall control over any contrary provision contained in Articles 6 or
8; provided, however, that the Committee may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.

 

9.2                               Applicability.  This Article 9 shall apply
only to those Covered Employees selected by the Committee to receive
Performance-Based Awards that are intended to qualify as Qualified
Performance-Based Compensation.  The designation of a Covered Employee as a
Participant for a Performance Period shall not in any manner entitle the
Participant to receive an Award for the period.  Moreover, designation of a
Covered Employee as a Participant for a particular Performance Period shall not
require designation of such Covered Employee as a Participant in any subsequent
Performance Period and designation of one Covered Employee as a Participant
shall not require designation of any other Covered Employees as a Participant in
such period or in any other period.

 

9.3                               Procedures with Respect to Performance-Based
Awards.  To the extent necessary to comply with the Qualified Performance-Based
Compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Award granted under Articles 6 or 8 which may be granted to one or more
Covered Employees, no later than ninety (90) days following the commencement of
any fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period.  Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period.  In determining the amount
earned by a Covered Employee, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.

 

9.4                               Payment of Performance-Based Awards.  Unless
otherwise provided in the applicable Award Agreement, a Participant must be
employed by the Company or a Subsidiary or Affiliate on the day a
Performance-Based Award for the appropriate Performance Period is paid to the
Participant.  Furthermore, a Participant shall be eligible to receive payment
pursuant to a Performance-Based Award for a Performance Period only if the
Performance Goals for such period are achieved.

 

16

--------------------------------------------------------------------------------


 

9.5                               Additional Limitations.  Notwithstanding any
other provision of the Plan, any Award which is granted to a Covered Employee
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as qualified performance-based compensation as described in
Section 162(m)(4)(C) of the Code, and the Plan shall be deemed amended to the
extent necessary to conform to such requirements.

 

ARTICLE 10.                                                   PROVISIONS
APPLICABLE TO AWARDS

 

10.1                        Stand-Alone and Tandem Awards.  Awards granted
pursuant to the Plan may, in the discretion of the Committee, be granted either
alone, in addition to, or in tandem with, any other Award granted pursuant to
the Plan. Awards granted in addition to or in tandem with other Awards may be
granted either at the same time as or at a different time from the grant of such
other Awards.

 

10.2                        Award Agreement.  Awards under the Plan shall be
evidenced by Award Agreements that set forth the terms, conditions and
limitations for each Award which may include the term of an Award, the
provisions applicable in the event the Participant’s employment or service
terminates, and the Company’s authority to unilaterally or bilaterally amend,
modify, suspend, cancel or rescind an Award.

 

10.3                        Limits on Transfer.  No right or interest of a
Participant in any Award may be pledged, encumbered, or hypothecated to or in
favor of any party other than the Company or a Subsidiary or Affiliate, or shall
be subject to any lien, obligation, or liability of such Participant to any
other party other than the Company or a Subsidiary or Affiliate.  Except as
otherwise provided by the Committee, no Award shall be assigned, transferred, or
otherwise disposed of by a Participant other than by will or the laws of descent
and distribution or pursuant to beneficiary designation procedures approved from
time to time by the Committee (or the Board in the case of Awards granted to
Independent Directors).  The Committee by express provision in the Award or an
amendment thereto may permit an Award (other than an Incentive Stock Option) to
be transferred to, exercised by and paid to certain persons or entities related
to the Participant, including, but not limited to, members of the Participant’s
family, charitable institutions, or trusts or other entities whose beneficiaries
or beneficial owners are members of the Participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Committee, pursuant to such conditions and procedures as the Committee
may establish.  Any permitted transfer shall be subject to the condition that
the Committee receive evidence satisfactory to it that the transfer is being
made for estate and/or tax planning purposes (or to a “blind trust” in
connection with the Participant’s termination of employment or service with the
Company or a Subsidiary or Affiliate to assume a position with a governmental,
charitable, educational or similar non-profit institution) and on a basis
consistent with the Company’s lawful issue of securities.

 

17

--------------------------------------------------------------------------------


 

10.4                        Beneficiaries.  Notwithstanding Section 10.3 hereof,
a Participant may, if permitted by the Committee, designate a beneficiary to
exercise the rights of the Participant and to receive any distribution with
respect to any Award upon the Participant’s death.  A beneficiary, legal
guardian, legal representative, or other person claiming any rights pursuant to
the Plan is subject to all terms and conditions of the Plan and any Award
Agreement applicable to the Participant, except to the extent the Plan and Award
Agreement otherwise provide, and to any additional restrictions deemed necessary
or appropriate by the Committee.  If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse.  If no beneficiary has been
designated or survives the Participant, payment shall be made to either the
person’s estate or legal representative or the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution (or equivalent
laws outside the U.S.).  Subject to the foregoing, a beneficiary designation may
be changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.

 

10.5                        Stock Certificates; Book Entry Procedures.

 

(a)                                 Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board has determined, with advice of counsel, that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded.  All certificates evidencing Shares
delivered pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state local, securities or other laws, including laws of jurisdictions
outside of the United States, rules and regulations and the rules of any
national securities exchange or automated quotation system on which the Shares
are listed, quoted, or traded.  The Committee may place legends on any
certificate evidencing Shares to reference restrictions applicable to the
Shares.  In addition to the terms and conditions provided herein, the Board may
require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee shall
have the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.

 

(b)                                 Notwithstanding any other provision of the
Plan, unless otherwise determined by the Committee or required by any applicable
law, rule or regulation, the Company shall not deliver to any Participant
certificates evidencing Shares issued in connection with any Award and instead
such Shares shall be recorded in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).

 

10.6                        Accelerated Vesting and Deferral Limitations.  The
Committee shall not have the discretionary authority to accelerate or delay
issuance of Shares under an Award that constitutes a deferral of compensation
within the meaning of Section 409A of the Code, except to the extent that such
acceleration or delay may, in the discretion of the Committee, be effected in a
manner that will not cause any person to incur taxes, interest or penalties
under Section 409A of the Code (“Section 409A Compliance”).

 

18

--------------------------------------------------------------------------------


 

10.7                        Paperless Administration.  In the event that the
Company establishes, for itself or using the services of a third party, an
automated system for the documentation, granting or exercise of Awards, such as
a system using an internet website or interactive voice response, then the
paperless documentation, granting or exercise of Awards by a Participant may be
permitted through the use of such an automated system.

 

ARTICLE 11.                                                   CHANGES IN CAPITAL
STRUCTURE

 

11.1                        Adjustments.

 

(a)                                 In the event of any stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the Shares or the price of the
Shares other than an Equity Restructuring, the Committee shall make such
adjustments, if any, as the Committee in its discretion may deem appropriate to
reflect such change with respect to (a) the aggregate number and kind of shares
that may be issued under the Plan (including, but not limited to, adjustments of
the limitations in Sections 3.1 and 3.3 hereof); (b) the terms and conditions of
any outstanding Awards (including, without limitation, any applicable
performance targets or criteria with respect thereto); and (c) the grant or
exercise price per Share for any outstanding Awards under the Plan.  Any
adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.

 

(b)                                 In the event of any transaction or event
described in Section 11.1(a) hereof or any unusual or nonrecurring transactions
or events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate, or of changes in applicable laws,
regulations or accounting principles, the Committee, in its sole and absolute
discretion, and on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Participant’s request,
is hereby authorized to take any one or more of the following actions whenever
the Committee determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

 

(i)                                     To provide for either (A) termination of
any such Award in exchange for an amount of cash, if any, equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Participant’s rights (and, for the avoidance of doubt, if as of the date of
the occurrence of the transaction or event described in this Section 11.1 the
Committee determines in good faith that no amount would have been attained upon
the exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Committee in its
sole discretion;

 

19

--------------------------------------------------------------------------------


 

(ii)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;

 

(iii)                               To make adjustments in the number and type
of Shares (or other securities or property) subject to outstanding Awards, and
in the number and kind of outstanding Restricted Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, rights and awards;

 

(iv)                              To provide that such Award shall be
exercisable or payable or fully vested with respect to all Shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Award Agreement; and

 

(v)                                 To provide that the Award cannot vest, be
exercised or become payable after such event.

 

(c)                                  In connection with the occurrence of any
Equity Restructuring, and notwithstanding anything to the contrary in Sections
11.1(a) and 11.1(b) hereof:

 

(i)                                     The number and type of securities
subject to each outstanding Award and the exercise price or grant price thereof,
if applicable, shall be equitably adjusted.  The adjustments provided under this
Section 11.1(c)(i) shall be nondiscretionary and shall be final and binding on
the affected Participant and the Company.

 

(ii)                                  The Committee shall make such equitable
adjustments, if any, as the Committee in its discretion may deem appropriate to
reflect such Equity Restructuring with respect to the aggregate number and kind
of shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Sections 3.1 and 3.3 hereof).

 

11.2                        Change in Control.

 

(a)                                 Notwithstanding Section 11.1 hereof, and
except as may otherwise be provided in any applicable Award Agreement or other
written agreement entered into between the Company and a Participant, if a
Change in Control occurs and a Participant’s Awards are not converted, assumed,
or replaced by a successor or survivor corporation, or a parent or subsidiary
thereof, then immediately prior to the Change in Control such Awards shall
become fully exercisable and all forfeiture restrictions on such Awards shall
lapse and, following the consummation of such Change in Control, all such Awards
shall terminate and cease to be outstanding.  Notwithstanding any other
provision of the Plan to the contrary, the number or value of any
Performance-Based Award or other Award that is based on Performance Criteria or
Performance Goals that shall become fully earned, vested, exercisable and free
of forfeiture restrictions upon occurrence of the events described in this
Section 11.2 shall not exceed the greater of (i) such number or value determined
by the actual performance attained during the applicable Performance Period to
the time of the Change in Control or (ii) such number or value that would be
fully earned, vested, exercisable and free of forfeiture restrictions had 100%
of the target level of performance been attained for the entire applicable
Performance Period without regard to the Change in Control.

 

20

--------------------------------------------------------------------------------


 

(b)                                 The Committee may at any time, subject to
Section 10.6, provide that one or more Awards will automatically accelerate in
connection with a Change in Control, whether or not those Awards are assumed or
otherwise continue in full force and effect.  In addition, where Awards are
assumed or continued after a Change in Control, the Committee may provide that
one or more Awards will automatically accelerate upon an Involuntary Termination
of the Participant’s employment or service within a designated period (not to
exceed eighteen (18) months) following the effective date of such Change in
Control.  Any such Award shall accordingly, immediately prior to the effective
date of such Change in Control or upon an Involuntary Termination of the
Participant’s employment or service following a Change in Control (at the
Committee’s discretion), become fully exercisable and all forfeiture
restrictions on such Award shall lapse.

 

(c)                                  Upon a Change in Control, the Committee may
cause any and all Awards outstanding hereunder to terminate at a specific time
in the future, including, but not limited to, the date of such Change in
Control, and shall give each Participant the right to exercise such Awards
during a period of time as the Committee, in its sole and absolute discretion,
shall determine.

 

(d)                                 The portion of any Incentive Stock Option
accelerated in connection with a Change in Control shall remain exercisable as
an Incentive Stock Option only to the extent the applicable One Hundred Thousand
Dollar ($100,000) limitation is not exceeded.  To the extent such dollar
limitation is exceeded, the accelerated portion of such Option shall be
exercisable as a Non-Statutory Option under the U.S. federal tax laws.

 

11.3                        No Other Rights.  Except as expressly provided in
the Plan, no Participant shall have any rights by reason of any subdivision or
consolidation of Shares of any class, the payment of any dividend, any increase
or decrease in the number of Shares of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation. 
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of Shares of any class, or securities
convertible into Shares of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number of Shares subject to an Award
or the grant or the exercise price of any Award.

 

ARTICLE 12.                                                   ADMINISTRATION

 

12.1                        Committee.  Unless and until the Board delegates
administration of the Plan to a Committee as set forth below, the Plan shall be
administered by the full Board, and for such purposes the term “Committee” as
used in this Plan shall be deemed to refer to the Board.  The Board, at its
discretion or as otherwise necessary to comply with the requirements of
Section 162(m) of the Code, Rule 16b-3 promulgated under the Exchange Act or to
the extent required by any other applicable rule or regulation, may delegate
administration of the Plan to a Committee consisting of two or more members of
the Board.  Unless otherwise determined by the Board, the Committee shall
consist solely of two or more members of the Board each of whom is an “outside
director,” within the meaning of Section 162(m) of the Code, a Non-Employee
Director and an “independent director” under the NASDAQ rules (or other
principal securities market on which Shares are traded); provided that any
action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 12.1 or
otherwise provided in any charter of the Committee.

 

21

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing: (a) the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to all Awards granted to Independent Directors and for purposes of such
Awards the term “Committee” as used in this Plan shall be deemed to refer to the
Board and (b) the Committee may delegate its authority hereunder to the extent
permitted by Section 12.5 hereof.  In its sole discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan except with respect to matters which under Rule 16b-3
under the Exchange Act or Section 162(m) of the Code, or any regulations or
rules issued thereunder, are required to be determined in the sole discretion of
the Committee.  Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment; Committee members may resign at any time by delivering written
notice to the Board; and vacancies in the Committee may only be filled by the
Board.

 

12.2                        Action by the Committee.  Unless otherwise
established by the Board or in any charter of the Committee, a majority of the
Committee shall constitute a quorum and the acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved in
writing by a majority of the Committee in lieu of a meeting, shall be deemed the
acts of the Committee.  Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Subsidiary or Affiliate,
the Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.

 

12.3                        Authority of Committee.  Subject to any specific
designation in the Plan, the Committee has the exclusive power, authority and
discretion to:

 

(a)                                 Designate Participants to receive Awards;

 

(b)                                 Determine the type or types of Awards to be
granted to each Participant;

 

(c)                                  Determine the number of Awards to be
granted and the number of Shares to which an Award will relate;

 

(d)                                 Determine the terms and conditions of any
Award granted pursuant to the Plan, including, but not limited to, the exercise
price, grant price, or purchase price, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards intended to
qualify as Qualified Performance Based-Compensation, except as permitted under
Section 162(m) of the Code;

 

22

--------------------------------------------------------------------------------


 

(e)                                  Determine whether, to what extent, and
pursuant to what circumstances an Award may be settled in, or the exercise price
of an Award may be paid in, cash, Shares, other Awards, or other property, or an
Award may be canceled, forfeited, or surrendered;

 

(f)                                   Prescribe the form of each Award
Agreement, which need not be identical for each Participant and may vary for
Participants outside the United States;

 

(g)                                  Decide all other matters that must be
determined in connection with an Award;

 

(h)                                 Establish, adopt, or revise any rules and
regulations including adopting sub-plans to the Plan for the purposes of
complying with foreign laws and/or taking advantage of tax favorable treatment
for Awards granted to Participants outside the United States, as it may deem
necessary or advisable to administer the Plan;

 

(i)                                     To suspend or terminate the Plan at any
time provided that such suspension or termination does not impair rights and
obligations under any outstanding Award without written consent of the affected
Participant.

 

(j)                                    Interpret the terms of, and any matter
arising pursuant to, the Plan or any Award Agreement; and

 

(k)                                 Make all other decisions and determinations
that may be required pursuant to the Plan or as the Committee deems necessary or
advisable to administer the Plan.

 

12.4                        Decisions Binding.  The Committee’s interpretation
of the Plan, any Awards granted pursuant to the Plan, any Award Agreement and
all decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties.

 

12.5                        Delegation of Authority.  To the extent permitted by
applicable law, the Board may from time to time delegate to a committee of one
or more members of the Board or one or more officers of the Company the
authority to grant or amend Awards to Participants other than (a) Employees who
are subject to Section 16 of the Exchange Act, (b) Covered Employees, or
(c) officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder.  For the avoidance of doubt, provided it
meets the limitation in the preceding sentence, this delegation shall include
the right to modify Awards as necessary to accommodate changes in the laws or
regulations, including in jurisdictions outside the United States.  Any
delegation hereunder shall be subject to the restrictions and limits that the
Board specifies at the time of such delegation, and the Board may at any time
rescind the authority so delegated or appoint a new delegatee.  At all times,
the delegatee appointed under this Section 12.5 shall serve in such capacity at
the pleasure of the Board.

 

ARTICLE 13.                                                   PLAN HISTORY AND
EXPIRATION DATE

 

13.1                        Plan History.  The Plan became effective on
April 23, 2009, the date the Plan was initially approved by the Company’s
stockholders.  The Plan was amended and restated, effective as of April 15,
2014, and subsequently amended and restated, effective as of April 20, 2017 (the
“2017 Amendment Date”).

 

23

--------------------------------------------------------------------------------


 

13.2                        Expiration Date.  The Plan will continue in effect
until it is terminated by the Board pursuant to Section 14.1 hereof, except that
no Award may be granted under the Plan from and after the tenth anniversary of 
the 2017 Amendment Date.  Any Awards that are outstanding on the date the Plan
terminates shall remain in force according to the terms of the Plan and the
applicable Award Agreement.

 

ARTICLE 14.                                                   AMENDMENT,
MODIFICATION, AND TERMINATION

 

14.1                        Amendment, Modification, and Termination.  Subject
to Section 15.14 hereof, with the approval of the Board, at any time and from
time to time, the Committee may terminate, amend or modify the Plan; provided,
however, that (a) to the extent necessary and desirable to comply with any
applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required, and (b) stockholder approval shall be required for any amendment to
the Plan that (i) increases the number of shares available under the Plan (other
than any adjustment as provided by Article 11), or (ii) permits the Committee to
extend the exercise period for an Option beyond ten years from the date of
grant.  Notwithstanding any provision in this Plan to the contrary, absent
approval of the stockholders of the Company, no Option or SAR may be amended to
reduce the per share exercise price of the shares subject to such Option or SAR
below the per share exercise price as of the date the Option or SAR is granted
and, except as permitted by Article 11, (a) no Option or SAR may be granted in
exchange for, or in connection with, the cancellation, surrender or substitution
of an Option or SAR having a higher per share exercise price and (b) no Option
or SAR may be cancelled in exchange for, or in connection with, the payment of a
cash amount or another Award at a time when the Option or SAR has a per share
exercise price that is higher than the Fair Market Value of a Share.

 

14.2                        Awards Previously Granted.  Except with respect to
amendments made or other actions taken pursuant to Section 15.14 hereof or any
amendment or other action with respect to an outstanding Award that may be
required or desirable to comply with applicable law, as determined in the sole
discretion of the Committee, no termination, amendment, or modification of the
Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant;
provided, however, that an amendment or modification that may cause an Incentive
Stock Option to become a Non-Qualified Stock Option shall not be treated as
adversely affecting the rights of the Participant.

 

ARTICLE 15.                                                   GENERAL PROVISIONS

 

15.1                        No Rights to Awards.  No Eligible Individual or
other person shall have any claim to be granted any Award pursuant to the Plan,
and neither the Company nor the Committee is obligated to treat Eligible
Individuals, Participants or any other persons uniformly.

 

24

--------------------------------------------------------------------------------


 

15.2                        No Stockholders Rights.  Except as otherwise
provided herein, a Participant shall have none of the rights of a stockholder
with respect to Shares covered by any Award, including the right to vote or
receive dividends, until the Participant becomes the record owner of such
Shares, notwithstanding the exercise of an Option or other Award.

 

15.3                        Withholding.  The Company or any Subsidiary or
Affiliate, as appropriate, shall have the authority and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy U.S. federal, state, and local taxes and taxes imposed by
jurisdictions outside of the United States (including income tax, social
insurance contributions, payment on account and any other taxes that may be due)
that the Company or a Subsidiary or Affiliate determines are required to be
withheld with respect to any taxable event concerning a Participant arising as a
result of this Plan or to take such other action as may be necessary in the
opinion of the Company or a Subsidiary or Affiliate, as appropriate, to satisfy
withholding obligations for the payment of taxes.  The Committee may in its
discretion and in satisfaction of the foregoing requirement direct the Company
to withhold, or allow a Participant to elect to have the Company withhold,
Shares otherwise issuable under an Award (or allow the return of Shares) having
a Fair Market Value equal to the sums required to be withheld; the number of
Shares so withheld may be determined using rates of up to, but not exceeding,
the maximum federal, state, local and/or foreign statutory tax rates applicable
in a particular jurisdiction on the date that the amount of tax to be withheld
is to be determined.  No Shares shall be delivered hereunder to any Participant
or other person until the Participant or such other person has made arrangements
acceptable to the Committee for the satisfaction of these tax obligations with
respect to any taxable event concerning the Participant or such other person
arising as a result of Awards made under this Plan.

 

15.4                        No Right to Employment or Services.  Nothing in the
Plan or any Award Agreement shall interfere with or limit in any way the right
of the Company or any Subsidiary or Affiliate to terminate any Participant’s
employment or services at any time, nor confer upon any Participant any right to
continue in the employ or service of the Company or any Subsidiary or Affiliate.

 

15.5                        Unfunded Status of Awards.  The Plan is intended to
be an “unfunded” plan for incentive compensation.  With respect to any payments
not yet made to a Participant pursuant to an Award, nothing contained in the
Plan or any Award Agreement shall give the Participant any rights that are
greater than those of a general creditor of the Company or any Subsidiary or
Affiliate.

 

15.6                        Indemnification.  To the extent allowable pursuant
to applicable law, each member of the Committee or of the Board shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled pursuant to the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

25

--------------------------------------------------------------------------------


 

15.7                        Relationship to other Benefits.  No payment pursuant
to the Plan shall be taken into account in determining any benefits pursuant to
any pension, retirement, savings, profit sharing, group insurance, termination
programs and/or indemnities or severance payments, welfare or other benefit plan
of the Company or any Subsidiary or Affiliate except to the extent otherwise
expressly provided in writing in such other plan or an agreement thereunder.

 

15.8                        Expenses.  The expenses of administering the Plan
shall be borne by the Company and/or its Subsidiaries and/or Affiliates.

 

15.9                        Titles and Headings.  The titles and headings of the
Sections in the Plan are for convenience of reference only and, in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

15.10                 Fractional Shares.  No fractional Shares shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.

 

15.11                 Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any Participant who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 under the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

 

15.12                 Government and Other Regulations.  The obligation of the
Company to make payment of awards in Shares or otherwise shall be subject to all
applicable laws, rules, and regulations of the United States and jurisdictions
outside the United States, and to such approvals by government agencies,
including government agencies in jurisdictions outside of the United States, in
each case as may be required or as the Company deems necessary or advisable. 
Without limiting the foregoing, the Company shall have no obligation to issue or
deliver evidence of title for Shares subject to Awards granted hereunder prior
to: (i) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, and (ii) completion of any registration
or other qualification with respect to the Shares under any applicable law in
the United States or in a jurisdiction outside of the United States or ruling of
any governmental body that the Company determines to be necessary or advisable
or at a time when any such registration or qualification is not current, has
been suspended or otherwise has ceased to be effective.  The inability or
impracticability of the Company to obtain or maintain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained and shall constitute circumstances in which the Committee may determine
to amend or cancel Awards pertaining to such Shares, with or without
consideration to the affected Participant.

 

26

--------------------------------------------------------------------------------


 

The Company shall be under no obligation to register pursuant to the Securities
Act, as amended, any of the Shares paid pursuant to the Plan.  If the Shares
paid pursuant to the Plan may in certain circumstances be exempt from
registration pursuant to the Securities Act, as amended, the Company may
restrict the transfer of such Shares in such manner as it deems advisable to
ensure the availability of any such exemption.

 

15.13                 Governing Law.  The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Texas.

 

15.14                 Section 409A.  Except as provided in Section 15.15 hereof,
to the extent that the Committee determines that any Award granted under the
Plan is subject to Section 409A of the Code, the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code.  To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date the Plan became effective.  Notwithstanding any provision
of the Plan to the contrary, in the event that following the date an Award is
granted the Committee determines that the Award may be subject to Section 409A
of the Code and related Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the date the Plan became
effective), the Committee may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, including amendments or actions that would result in a reduction to the
benefits payable under an Award, in each case, without the consent of the
Participant, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of any penalty taxes under
such Section or mitigate any additional tax, interest and/or penalties or other
adverse tax consequences that may apply under Section 409A of the Code if
compliance is not practical.

 

15.15                 No Representations or Covenants with respect to Tax
Qualification.  Although the Company may endeavor to (1) qualify an Award for
favorable tax treatment under the laws of the United States or jurisdictions
outside of the United States (e.g., incentive stock options under Section 422 of
the Code or French-qualified stock options) or (2) avoid adverse tax treatment
(e.g., under Section 409A of the Code), the Company makes no representation to
that effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment, anything to the contrary in this Plan, including
Section 15.14 hereof, notwithstanding.  The Company shall be unconstrained in
its corporate activities without regard to the potential negative tax impact on
holders of Awards under the Plan.  Nothing in this Plan or in an Award Agreement
shall provide a basis for any person to take any action against the Company or
any Affiliate based on matters covered by Section 409A of the Code, including
the tax treatment of any Awards, and neither the Company nor any Affiliate will
have any liability under any circumstances to the Participant or any other party
if the Award that is intended to be exempt from, or compliant with, Section 409A
of the Code, is not so exempt or compliant or for any action taken by the
Committee with respect thereto.

 

27

--------------------------------------------------------------------------------


 

15.16                 Clawback/Recovery. All Awards granted under the Plan will
be subject to recoupment in accordance with any clawback policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other Applicable Laws.  In addition, the Committee may impose
such other clawback, recovery or recoupment provisions on an Award as the
Committee determines necessary or appropriate in view of Applicable Laws,
governance requirements or best practices, including, but not limited to, a
reacquisition right in respect of previously acquired Shares or other cash or
property upon the occurrence of cause (as determined by the Committee).

 

*  *  *  *

 

28

--------------------------------------------------------------------------------